Citation Nr: 1750648	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  10-31 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel
INTRODUCTION

The Veteran, who is the appellant, had active service in the U.S. Army from July 1967 to July 1969, and is in receipt of the Purple Heart Medal, among other awards and decorations.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In February 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference Board hearing.  A transcript of the hearing is of record. 

In April 2013, the Board denied an increased disability rating in excess of 30 percent for service-connected gunshot wound residuals of the right shoulder, granted an increased disability rating of 10 percent for service-connected hemorrhoids, and denied an initial disability rating in excess of 10 percent for coronary artery disease.  The Board also remanded the issues of service connection for bilateral hearing loss and tinnitus for another VA examination with a medical opinion, and subsequent readjudication of the appeal.  The Agency of Original Jurisdiction (AOJ) attempted to comply with the prior remand directives by way of providing the July 2013 VA examination and readjudicating the appeals in August 2013, and the case now returns to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The issues of service connection for bilateral hearing loss and tinnitus are remanded for a supplemental VA medical opinion.  Although the AOJ provided the July 2013 VA hearing loss and tinnitus examination with a medical opinion, the July 2013 VA medical opinion is inadequate.  First, the July 2013 VA medical opinion addressing the likelihood that hearing loss was related to service was based on the misstatement that the 2005 Institute of Medicine study on Military and Noise Exposure concluded that there was no scientific conclusion that permanent hearing loss directly attributable to noise exposure will develop long after such noise exposure.  In fact, the 2005 Institute of Medicine study actually reads that an individual's awareness of the effects of noise on hearing may be delayed considerably after the noise exposure.  Second, the July 2013 VA medical opinion addressing the likelihood that tinnitus was related to service was based on the inaccurate factual premise of no evidence of noise injury during service.  Rather, combat noise exposure (i.e., acoustic trauma) is established in this Veteran's case.  For these reasons, the Board finds that a remand for a supplemental VA medical opinion is warranted.

Accordingly, the issues of service connection for bilateral hearing loss and tinnitus are REMANDED for the following actions:

1.   Obtain a supplemental medical opinion from the July 2013 VA medical examiner who examined the Veteran's hearing loss and tinnitus (or another appropriate medical professional, if the examiner is unavailable).  Another medical examination is not necessary unless needed to provide the requested opinion.  All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.  

Based on review of the appropriate records, the examiner should state an opinion on the following: 

 1.  Is it as likely as not (i.e., to at least a 50 percent degree of probability) that any current bilateral sensorineural hearing loss had its onset during service or was otherwise causally or etiologically related to service, to include any symptomatology, event, or incident therein?  The examiner should explain the answer.  

2.  Is it as likely as not (i.e., to at least a 50 percent degree of probability) that any current tinnitus had its onset during service or was otherwise causally or etiologically related to service, to include any symptomatology, event, or incident therein?  The examiner should explain the answer.  

For the purpose of providing the medical opinions, the examiner should assume that the Veteran was frequently exposed to combat noise and sustained acoustic trauma during service.  The examiner should explain the significance of the portion of the 2005 Institute of Medicine's Landmark Study on Military Noise Exposure concluding that an individual's awareness of the effects of noise on hearing may be delayed considerably after the noise exposure.  The examiner should address whether the configuration of the Veteran's hearing loss is consistent with noise-induced hearing loss.  

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based should be set forth in the report. 

2.  Thereafter, readjudicate the remanded issues.  If any benefits sought on appeal remain denied, provide the Veteran and the representative with a supplemental statement of the case.  Thereafter, return the case to the Board for further appellate consideration, if in order.

The Vetean has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that 

are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




